                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

DERRICK McCANN,

        Plaintiff,
                                                  Case No. 19-cv-989-jdp
   v.

DANE COUNTY COURT SERVICES,

        Defendant.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered favor of

defendant dismissing this case.




        /s/                                             12/9/2019
        Peter Oppeneer, Clerk of Court                    Date
